UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) August 6, 2010 WEBMEDIABRANDS INC. (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation) 000-26393 06-1542480 (Commission File Number) (IRS Employer ID Number) 50 Washington Street, Suite 912, Norwalk, CT 06854 (Address of principal executive offices)(Zip Code) Registrant's telephone number, including area code (203) 662-2800 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 3.01.Notice of Delisting or Failure to Satisfy a Continued Listing Rule or Standard; Transfer of Listing. On August 6, 2010, WebMediaBrands Inc. received a notice from the Nasdaq Stock Market indicating that it no longer complies with the requirements of Nasdaq Marketplace Rule 5450(a)(1) for continued listing on the Nasdaq Global Market.The rule requires that shares of WebMediaBrands’s stock maintain a minimum bid price of $1.00 per share. WebMediaBrands has 180 calendar days, or until February 2, 2011, in which to regain compliance with the listing requirement.If WebMediaBrands does not regain compliance prior to the expiration of the 180-day grace period, Nasdaq will provide written notice that WebMediaBrands’s securities are subject to delisting.Alternatively, WebMediaBrands may be eligible for an additional 180-day grace period if it meets the initial listing standards, with the exception of bid price, for the Nasdaq Capital Market.To avail itself of this option, WebMediaBrands will need to submit an application to transfer its securities to the Nasdaq Capital Market. Item 8.01. Other Events. On August 10, 2010, WebMediaBrands issued a press release regarding the notification from Nasdaq, a copy of which is attached to this report as Exhibit 99.1 and incorporated herein by reference. Item 9.01. Financial Statements and Exhibits. (d)Exhibits Exhibit No. Description Press release dated August 10, 2010. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this Report to be signed on its behalf by the undersigned thereunto duly authorized. WEBMEDIABRANDS INC. Date:August 10, 2010 /s/ Donald J. O’Neill Donald J. O’Neill Vice President and Chief Financial Officer
